Case 3:19-cv-01582-MDM Document 55-1 Filed 10/24/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF PUERTO RICO

 MR. SALVADOR HERRERA CRUZ                        Civil No. 3:19-CV-01582 (PAD)
 Plaintiff,
                                                  Tort; Damages; Personal Injury;
 Vs.                                              Diversity;
                                                  Trial by Jury Demanded
 BIO-MEDICAL     APPLICATIONS  OF
 ARECIBO, INC.; FRESENIUS MEDICAL
 CRE HOLDINGS, INC.; RB FUELING
 LIMITED, LLC.; MATHEW BARGO; DR.
 SUSONI HEALTH COMMUNITY CORP.;
 METRO PAVIA HEALTH SYSTEM, INC.;
 UNIVERSL GROUP INC.DBA UNIVERSAL
 INSURANCE COMPANY; JOHN DOE AND
 RICHARD DOE; AND XYZ INSURANCE
 COMPANY
 Defendants

                 STATEMENT OF UNCONTESTED FACTS
           IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE COURT:

       COMES NOW, co-defendant Metro Pavia Health System Inc. (“MPHS”) through

the undersigned counsel, and pursuant to Local Rule 56(b), hereby submits the Statement

of Uncontested Facts (“SUF”) in support of the Motion for Summary Judgment filed today:

   1. On November 9, 2011, Metro Pavia Health System Inc., was organized and

       registered as a corporation in the Department of State of the Commonwealth of

       Puerto Rico. [Exhibit I: Certificate of Registry, Department of State of the

       Commonwealth of Puerto Rico, page 1]

   2. Metro Pavia Health System Inc. is a corporation that provides consulting and

       advisory services in several areas such as: human resources, marketing, finance,

       public relations, physical plant, contracts, information system and medical

       utilization. [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶2,

                                          1
Case 3:19-cv-01582-MDM Document 55-1 Filed 10/24/19 Page 2 of 5




      page 2] [Exhibit 3: General Counseling and Consulting Services Agreement,

      ¶1, page.5]

  3. MPHS, does not have a license and has never been licensed to operate health

      services facilities, as provided for in Law 101 of June 26, 1965, as amended.

      [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶3, page 2]

  4. On January 1, 2016, MPHS as an independent contractor, subscribed a Consulting

      and Advisory services agreement with Dr. Susoni Health Community Services

      d/b/a Hospital Pavia Arecibo. The term of the agreement is five years. [Exhibit 2:

      Unsworn Declaration Under Penalty of Perjury, ¶4, page 2] [Exhibit 3:

      General Counseling and Consulting Services Agreement, ¶1, page.4 and ¶3

      page 5]

  5. The nature of the contract is one of advisory, it is firmly established that the contract

      does not constitute a delegation of Pavia Arecibo Hospital functions to Metro Pavia

      Health System. [Exhibit 2: Unsworn Declaration Under Penalty of Perjury, ¶1,

      page 3] [Exhibit 3: General Counseling and Consulting Services Agreement,

      ¶1, page 5]

  6. Metro Pavia Health System shall provide consulting and counseling services,

      wherefore it shall remain at the full discretion of the Hospital to fully or partially

      accept or reject the recommendations received by virtue of the Agreement. [Exhibit

      3: General Counseling and Consulting Services Agreement, ¶1, page.8]

  7. Pavia Arecibo Hospital never required or requested MPHS an assessment regarding

      the fixed ladder. [Exhibit 2: Unsworn Declaration Under Penalty of Perjury,

      ¶4, page 3]



                                             2
Case 3:19-cv-01582-MDM Document 55-1 Filed 10/24/19 Page 3 of 5




  8. MPHS does not exercise any kind of control over Dr. Susoni Health Community

     Corp. DBA Pavia Arecibo Hospital decisions regarding Physical Plant or any other

     aspect in which counseling or consulting is provided. [Exhibit 3: General

     Counseling and Consulting Services Agreement, ¶1, page.8]

  9. Dr. Susoni Health Community Services Corp. is responsible for the operating cost,

     rights and obligations relating to its operations. [Exhibit 3: General Counseling

     and Consulting Services Agreement, ¶5, page 7]

  10. MPHS is not and was not involved, in any way in the design, construction, or

     inspection of Pavia Arecibo fixed ladder. [Exhibit 2: Unsworn Declaration

     Under Penalty of Perjury, ¶3, page 3]

  11. Dr. Susoni Health Community Services Corp. is and was the corporation that

     owned, administered and operated the Pavia Arecibo Hospital for the date of the

     alleged facts. [Exhibit 4: License Number 2, pursuant to Act 101 June 26,1965

     as amended, Department of Health, Valid July 1,2016 to June 30, 2018, page

     12] [Exhibit 5: License Number 2, pursuant to Act 101 June 26,1965 as

     amended, Department of Health, Valid July 1,2018 to June 30, 2020, page 13]

     [Exhibit 6,Certificate of Convenience and Necessity (CNC) number 14-118,

     page 14] [Exhibit 3: General Counseling and Consulting Services Agreement,

     ¶4, page 6]

  12. Dr. Susoni Health Community Services Corp. as the owner, administrator and

     operator of the Pavia Arecibo Hospital, is the corporation that could be held

     accountable for acts and omissions occurred at its premises. [Exhibit 4: License

     Number 2, pursuant to Act 101 June 26,1965 as amended, Department of

     Health, Valid July 1,2016 to June 30, 2018, page 12] [Exhibit 5: License
                                         3
Case 3:19-cv-01582-MDM Document 55-1 Filed 10/24/19 Page 4 of 5




     Number 2, pursuant to Act 101 June 26,1965 as amended, Department of

     Health, Valid July 1,2018 to June 30, 2020, page 13] [Exhibit 6,Certificate of

     Convenience and Necessity (CNC) number 14-118, page 14]

  13. MPHS and Dr. Susoni Health Community Services Corp. and MPHS are

     independent and separate legal entities, the exclusive owner and operator of Pavia

     Arecibo Hospital is Dr. Susoni Heatlh Community Service Corp. [Exhibit 3:

     General Counseling and Consulting Services Agreement, ¶1 ¶4, page 6]

  14. Metro Pavia Health System Inc. is not responsible for any possible act or omission

     of Dr. Susoni Health Community Services Corp., who was the owner, administrator

     and operator of Pavia Arecibo Hospital for the date of the alleged events. [Exhibit

     2: Unsworn Declaration Under Penalty of Perjury, ¶5, page 3] [Exhibit 4:

     License Number 2, pursuant to Act 101 June 26,1965 as amended, Department

     of Health, Valid July 1,2016 to June 30, 2018, page 12] [Exhibit 5: License

     Number 2, pursuant to Act 101 June 26,1965 as amended, Department of

     Health, Valid July 1,2018 to June 30, 2020, page 13] [Exhibit 6,Certificate of

     Convenience and Necessity (CNC) number 14-118, page 14]

  15. MPHS is not responsible or liable for claims arising out of slip and falls or other

     accidents at Pavia Arecibo Hospital premises or claims arising out of Pavia Arecibo

     Hospital negligence, willful misconduct, or negligent performance of, or failure to

     perform, any of its duties or obligations. [Exhibit 2 Unsworn Declaration Under

     Penalty of Perjury, ¶10, page 3]




                                          4
Case 3:19-cv-01582-MDM Document 55-1 Filed 10/24/19 Page 5 of 5




       RESPECTFULLY SUBMITTED.

       WE HEREBY CERTIFY: that on this day I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of said filing

to the attorneys of record.

       In Guaynabo, Puerto Rico, this 24th day of October of 2019.


                                                    s/ Krystel Sáez Merced
                                                    USDC-PR No. 304412
                                                    E-mail ksaez@metropaviahealth.com

                                                    Metro Pavia Health System, Inc.
                                                    PO Box 3180
                                                    Carolina, PR 00984
                                                    Telephone: 787.625.8763
                                                    Facsimile: 787.625.8543




                                            5
